ORDER

PER CURIAM.
Defendants, David Drew, Barry Drew, Janine Zimmerman, Elizabeth Spearman, William D. Howell, Charles R. Howell, and Richard Howells, appeal from an adverse judgment in an action to construe a will. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.1603).